 Case 2:18-cv-01830-MWF-JPR Document 100 Filed 04/18/19 Page 1 of 5 Page ID #:3483



 1    NANCY SCHROEDER (SBN 280207)
      (nancy.schroeder@wilmerhale.com)
 2
      WILMER CUTLER PICKERING
 3       HALE AND DORR LLP
      350 S. Grand Ave., Suite 2100
 4
      Los Angeles, CA 90071
 5    Telephone: +213 443 5300
      Facsimile: +213 443 5400
 6
 7
      LOUIS W. TOMPROS (pro hac vice)      WILLIAM C. KINDER (pro hac vice)
 8    (louis.tompros@wilmerhale.com)       (will.kinder@wilmerhale.com)
 9    STEPHANIE LIN (pro hac vice)         WILMER CUTLER PICKERING
      (stephanie.lin@wilmerhale.com)          HALE AND DORR LLP
10    WILMER CUTLER PICKERING              7 World Trade Center
11        HALE AND DORR LLP                New York, NY 10007
      60 State Street                      Telephone:+ 1 212 230 8800
12                                         Facsimile:+1 212 230 8888
      Boston, MA 02109
13    Telephone:+1 617 526 6000
      Facsimile:+1 617 526 5000
14
15   Attorneys for Plaintiff Matt Furie

16                   IN THE UNITED STATES DISTRICT COURT
                       CENTRAL DISTRICT OF CALIFORNIA
17
18    MATT FURIE,                         2:18-cv-O1830-MWF-JPR
19                       Plaintiff,       DECLARATION OF STEPHANIE
20                                        LIN IN SUPPORT OF
            vs.                           DEFENDANTS' APPLICATION
21                                        TO FILE UNDER SEAL (DKT. 98)
      INFOWARS, LLC; FREE SPEECH
22    SYSTEMS, LLC,                       Date: May 6, 2019
23                       Defendants.      Time: 10:00 a.m.
                                          Hon. Michael W. Fitzgerald
24                                        Case Filed: March 5, 2018
25                                        Trial Date: July 16, 2019
26
27                                             DECLARATION OF STEPHANIE LIN
                                                  Case No. 2:18-cv-01830-MWF-JPR
28
 Case 2:18-cv-01830-MWF-JPR Document 100 Filed 04/18/19 Page 2 of 5 Page ID #:3484




 1   I, Stephanie Lin, declare under penalty of perjury that:
 2         1.     I am a senior associate at the law firm of Wilmer Cutler Pickering
 3   Hale and Dorr LLP. I am counsel for Plaintiff Matt Furie.
 4         2.     I am a member in good standing of the bar of the Commonwealth of
 5   Massachusetts. I have never been suspended, disbarred, sanctioned, or cited for
 6   contempt by any court or administrative body.
 7         3.     I respectfully submit this declaration in support of Defendant
 8   Infowars, LLC and Free Speech Systems, LLC's (collectively, "Infowars")
 9   Application to File Unredacted Versions of Defendants Motions for Summary
10   Judgment and Supporting Documents Under Seal in the above-referenced matter.
11   This declaration is based upon my personal knowledge.
12         4.      On September 5, 2018, the Court issued a protective order in the
13   above-referenced matter recognizing that this litigation would likely include "the
14   exchange of confidential and proprietary information, including
15   ... communications containing internal business information (including contracts
16   and financial information) that would be damaging if it were made available to
17   competitors or prospective business matters." Dkt. 62 at 2-3.
18         5.     On April 5, 2019 Alex Shepard, counsel for Infowars, provided notice
19   of Infowars's intent to file certain of Mr. Furie's confidential information under
20   seal, per L.R. 79-5. I identified for Mr. Shepard only the most sensitive
21   information for redaction in order to minimize the amount of information that
22   would be filed under seal. The highlighted items in the attachments to the
23   Declaration of Alex J. Shepard (Dkt. 99) accurately reflect the information for
24   redaction.
25
26
                                               2
27
                                                       DECLARATION OF STEPHANIE LIN
28                                                        Case No. 2:18-cv-01830-MWF-JPR
 Case 2:18-cv-01830-MWF-JPR Document 100 Filed 04/18/19 Page 3 of 5 Page ID #:3485




 1          6.       There is good cause to file the information Infowars has applied to file
 2   under seal. This information has been designated confidential by Mr. Furie, as it
 3   contains sensitive business information concerning the negotiations and financial
 4   terms of licensing contracts entered into by Mr. Furie.
 5          7.       The information that Mr. Furie has identified for redaction and filing
 6   under seal is limited to documents and testimony disclosing the specific financial
 7   terms of his license agreements with third parties. Mr. Furie does not ordinarily
 8   disclose those specific amounts publicly. Public disclosure of the specific amounts
 9   for which Mr. Furie has licensed his copyrights would place Mr. Furie at a
10 · competitive disadvantage in future licensing negotiations. In re ConAgra Foods,
11   Inc., No. CV1105379MMMAGRX, 2014 WL 12577133, at *4 (C.D. Cal. Dec. 29,
12   2014) (finding compelling reason to seal sales information "[that] could be used by
13   ConAgra's competitors and place the company at a competitive disadvantage were
14   it to be disclosed.").
15          8.       Specifically, the information that Mr. Furie has identified for
16   redaction is:
17                   a.    The amount Mr. Furie made from various licensing contracts,
18          on pages 6 and 19 of Infowars' s Memorandum of Points and Authorities.
19          The sources of this information are documents that were produced on a
20          confidential basis under the protective order, and testimony from Mr. Furie
21         that have been designated confidential under the protective order.
22                   b.    The amount Mr. Furie made from various licensing contracts,
23          on pages 9-11 of Infowars's Statement ofUncontroverted Facts and
24         Conclusions of Law in Support of Motion for Summary Judgment. The
25          sources of this information are documents that were produced on a
26
                                                  3
27
                                                          DECLARATION OF STEPHANIE LIN
28                                                           Case No. 2:18-cv-01830-MWF-JPR
 Case 2:18-cv-01830-MWF-JPR Document 100 Filed 04/18/19 Page 4 of 5 Page ID #:3486




 1       confidential basis under the protective order, and testimony from Mr. Furie
 2       that have been designated confidential under the protective order.
 3              C.    Testimony concerning the amount Mr. Furie made from various
 4        licensing contracts on pages 27-29, 40, 45, and 52-54 of Infowars's Exhibit
 5       9, excerpts of Matt Furie' s Deposition Transcript. These portions of Mr.
 6       Furie' s Deposition Transcript have been designated confidential under the
 7       protective order.
 8              d.    The payment terms on page FURIE_INF0_00000347 of
 9       lnfowars Exhibit 22, a licensing agreement between Mr. Furie and Bored
10       Teenager. This document was produced on a confidential basis under the
11       protective order.
12              e.    The payment terms on page FURIE_INF0_00000353 of
13        Infowars Exhibit 23, a licensing agreement between Mr. Furie and Furry
14       Puppet. This document was produced on a confidential basis under the
15       protective order.
16              f.    The payment terms on page FURIE_INFO_00000349 of
17       lnfowars Exhibit 24, a licensing agreement between Mr. Furie and WattzUp
18       Power. This document was produced on a confidential basis under the
19       protective order.
20              g.    The payment terms on page FURIE_INFO_OOOOlOOl of
21       Infowars Exhibit 25, a licensing agreement between Mr. Furie and Romance
22       Apocalypse. This document was produced on a confidential basis under the
23       protective order.
24              h.    The payment terms on page FURIE_INFO_0000073 8 of
25       lnfowars Exhibit 28, a licensing agreement between Mr. Furie and FJerry.
26                                          4
27
                                                    DECLARATION OF STEPHANIE LIN
28                                                     Case No. 2:18-cv-01830-MWF-JPR
 Case 2:18-cv-01830-MWF-JPR Document 100 Filed 04/18/19 Page 5 of 5 Page ID #:3487




 1         This document was produced on a confidential basis under the protective
 2         order.
 3                  1.   The payment terms on page FURIE_INF0_00000345 of
 4         Infowars Exhibit 31, a licensing agreement between Mr. Furie and Xi' An
 5         Momo IT. This document was produced on a confidential basis under the
 6         protective order.
 7                  J.   The payment terms on page FURIE_INF0_00000339 of
 8         Infowars Exhibit 32, a licensing agreement between Mr. Furie and What Do
 9         You Meme,. This document was produced on a confidential basis under the
10         protective order.
11                  k.   The payment terms on page FURIE_INFO_00001022 of
12         Infowars Exhibit 33, a licensing agreement between Mr. Furie and Furry
13         Puppet. This document was produced on a confidential basis under the
14         protective order.
15
16         Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury that the
17   foregoing is true and correct.
18         Executed on April 18, 2019 at Boston, Massachusetts.




                                                  ~
19
20
21
22
23
24
25
26                                            5
27
                                                     DECLARATION OF STEPHANIE LIN
28                                                      Case No. 2:18-cv-01830-MWF-JPR
